DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 02/11/2022, Applicant, on 06/13/2022.
Status of Claims
Claims 1 and 11 are currently amended. 
Claims 2-10 and 12-20 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 102
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 8 “Independent claims 1 and 11 have been amended to read in part "wherein the retail system architecture application includes an integration layer, the integration layer having at least one of a business services layer, a service orchestration and business process execution layer, or one or more data services, and wherein the retail system architecture includes one or more pre- defined transformation templates." 
At least the foregoing limitations are not taught by Kruempelmann. Kruempelmann does not teach, either explicitly or inherently, the use of pre-defined transformation templates as claimed by the present application. Further, Kruempelmann does not teach the integration layers of the present application. Kruempelmann does not require such an integration layer as Kruempelmann is focused on testing updates to and/or customization of an enterprise system with production data using a test database schema in parallel with a production database schema. Such a dual environment is unlike that of the present application. See Kruemplemann [0015]. Further, Kruempelmann lacks the ability to push such updates and/or customization due largely in part to Kruempelmann's lack of an integration layer or functional equivalent as is taught and claimed by the present application”
The examiner respectfully disagrees.
Amendments to the pending claims necessitated the introduction of a new reference Rao. Rao teaches in its Abstract “Methods, systems, and devices for network integration are described. Some systems may implement an integration platform including a service composition layer (SCL)” wherein an integration platform including a service composition layer is equivalent to a business services layer and in para. 0028, Rao teaches “The integration platform 202 may support a number of common tasks or intents. Templates of these common tasks or intents may be exposed to the user via an API.” wherein templates of common tasks is equivalent to pre-defined transformation templates. As a result, Kruempelmann in view Rao teaches all of the limitations of claim 1 and Applicant’s arguments about the limitations  wherein the retail system architecture application includes an integration layer, the integration layer having at least one of a business services layer, a service orchestration and business process execution layer, or one or more data services, and wherein the retail system architecture includes one or more pre-defined transformation templates; are moot.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 9 “Each of claims 4, 6-7, 10, 14, 16-17, and 20 depend from independent claim 1 or independent claim 11. As described, supra, independent claims 1 and 11 are not anticipated by Kruempelmann based on the arguments and/or amendments presented herein. Accordingly, the Applicant respectfully disagrees with this assessment and respectfully requests allowance of all 
claims”
The examiner respectfully disagrees.
Based on the argument’s response presented by the Examiner (above), the rejection of claims 4, 6-7, 10, 14, 16-17, and 20 under 35 USC § 103 is maintained in the present office action with the introduction of the reference Rao.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 8-9, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being un-patentable over Kruempelmann  (US 20160358109 A1) in view of Rao et al. (US 20200264937 A1) supported by provisional 62/807,493.

Regarding 1. Kruempelmann teaches A method for upgrading and re-engineering retail systems and applications, comprising: [Kruempelmann, claim 1, Kruempelmann teaches “A computer-implemented method for concurrent production use of an enterprise system and testing of a modified enterprise system, the method being executed using one or more processors and comprising:” wherein modified enterprise system is equivalent to upgrading and re-engineering and wherein retail system is a non-functional description material per MPEP 2111.05] accessing, using one or more graphical user interfaces, a management console of a retail system architecture application, [Kruempelmann, para. 0021, Kruempelmann teaches “In some implementations, an enterprise system can be provided in a production mode, during which users interact with the enterprise system to access functionality provided by the enterprise system, access data through the enterprise system, and/or generate/modify data using the enterprise system” wherein access functionality provided by the enterprise system is equivalent to accessing a management console]
Kruempelmann does not specifically teach, however, Rao teaches wherein the management console enables a user to access business system integration software of the retail system architecture application, [Rao, para. 0026, Rao teaches “For example, a user interacting with the integration platform (e.g., via an application 204 or a user device 206, which may be an example of a cloud client 105 as described with reference to FIG. 1) may transmit an execution request to the integration platform 202” wherein providing a user access to integration platform is equivalent to access business system integration software] wherein the retail system architecture application includes an integration layer, the integration layer having at least one of a business services layer, a service orchestration and business process execution layer, or one or more data services, [Rao, Abstract, Rao teaches “Methods, systems, and devices for network integration are described. Some systems may implement an integration platform including a service composition layer (SCL)” wherein an integration platform including a service composition layer is equivalent to a business services layer] and wherein the retail system architecture includes one or more pre-defined transformation templates; [Rao, para. 0028, Rao teaches “The integration platform 202 may support a number of common tasks or intents. Templates of these common tasks or intents may be exposed to the user via an API.” wherein templates of common tasks is equivalent to pre-defined transformation templates] accessing, using the business system integration software, a current business system architecture for a specific business; editing, using the graphical user interface, the current business system architecture; [Rao, para. 0052, Rao teaches “For example, in a user interface displaying the process flow of tasks for the L2 VPN, a user could drag and drop task icons to modify the L2 VPN setup procedure (e.g., removing a task, editing a task, adding a task, etc.)” wherein editing, using the graphical user interface, the current business system architecture] 
 	Kruempelmann teaches systems, and computer-readable storage mediums for concurrent production use of an enterprise system and testing of a modified enterprise system and Rao teaches integration of software applications with infrastructure. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kruempelmann to incorporate the teaching of Rao by accessing and editing business system architecture.  The motivation to combine Kruempelmann with Rao has the advantage where the integration platform may additionally support customization and modular designs for improved applicability and efficient modification of network operations and configurations [Rao, para. 0016]
Further, Kruempelmann teaches and incorporating, using a processor, the edited business system architecture at one or more touch points, wherein the incorporating is performed using real-time integration [Kruempelmann, claim 1, Kruempelmann teaches “and executing, by the one or more processors, the enterprise system based on a production database schema and concurrently executing the modified enterprise system based on the test database schema” wherein executing using a processor and wherein concurrently is equivalent to a real time]
Regarding 2. Kruempelmann in view of Rao teaches all of the limitations of claim 1 (as above). Further, Kruempelmann teaches wherein the editing includes accessing and editing information housed in one or more remote servers [Kruempelmann, para. 0021, Kruempelmann teaches “access data through the enterprise system, and/or generate/modify data using the enterprise system” wherein editing current data. Further, Kruempelmann in para. 0021, Kruempelmann teaches “The computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network” wherein editing information in a remote server].  
Regarding 3. Kruempelmann in view of Rao teaches all of the limitations of claim 1 (as above). Further, Kruempelmann teaches wherein the incorporating the edited business system architecture is performed while the current business system architecture is still running [Kruempelmann, para. 0015, Kruempelmann teaches “Implementations of the present disclosure are generally directed to testing modified enterprise systems without disturbing a corresponding production enterprise system”].  
Regarding 5. Kruempelmann in view of Rao teaches all of the limitations of claim 1 (as above). Further, Kruempelmann teaches wherein the editing and incorporating steps include performing one or more transactions, wherein each transaction refers to a change in the current business system architecture [Kruempelmann, para. 0005, Kruempelmann teaches “if, during execution of the modified enterprise system, write-access is requested to a production table, the write-access trigger causes at least a portion of the production data to be written as test master data to a respective local table, and if, during execution of the modified enterprise system, read-access is requested to a production table, the read-access trigger causes data to be read from a local table and from a production table, and the read data is merged to the local table; and actions further include, for each production table that can be effected by execution of the modified database system, a respective local table and a respective write-trigger are provided” wherein “and the read data is merged to the local table; and actions further include, for each production table that can be effected by execution of the modified database system, a respective local table and a respective write-trigger are provided” is equivalent to a change in the current business system architecture].  
Regarding 8. Kruempelmann in view of Rao teaches all of the limitations of claim 1 (as above). Further, Kruempelmann teaches wherein the editing the current business system architecture further includes creating a new business system architecture  [Kruempelmann, para. 0021, Kruempelmann teaches “access data through the enterprise system, and/or generate/modify data using the enterprise system” emphasis added. wherein creating new data].  
Regarding  159. Kruempelmann in view of Rao teaches all of the limitations of claim 1 (as above). Further, Kruempelmann teaches wherein the editing the current business system architecture further includes editing existing business system architectures  [Kruempelmann, para. 0021, Kruempelmann teaches “access data through the enterprise system, and/or generate/modify data using the enterprise system” emphasis added. wherein editing existing data]. 
Regarding 11. A system for upgrading and re-engineering retail systems and applications, comprising:   42a memory configured to house one or more current business system architectures and any edits to the one or more current business system architectures; [Kruempelmann, claim 15, Kruempelmann teaches “A system, comprising: a client-side computing device; and a computer-readable storage device coupled to the client-side computing device”] a graphical user interface, configured to enable a user to: access a management console of a retail system architecture application, [Kruempelmann, para. 0021, Kruempelmann teaches “In some implementations, an enterprise system can be provided in a production mode, during which users interact with the enterprise system to access functionality provided by the enterprise system, access data through the enterprise system, and/or generate/modify data using the enterprise system” wherein access functionality provided by the enterprise system is equivalent to accessing a management console, wherein retail system is a non-functional description material per MPEP 2111.05]
Kruempelmann does not specifically teach, however, Rao teaches the retail 5system architecture application being housed in the memory, [Rao, para. 0030, Rao teaches “As such, the business context module 226 may decipher and store the business-related information while preparing the relevant network automation and orchestration information to send to the NAL 214 for processing” wherein providing a user access to integration platform is equivalent to access business system integration software] wherein the management console enables a user to access business system integration software of the retail system architecture application; [Kruempelmann, para. 0043, Kruempelmann teaches “The processor 410 is capable of processing instructions stored in the memory 420 or on the storage device 430 to display graphical information for a user interface on the input/output device 440” wherein a use interface on the input/output device]  access, using the business system integration software, a current business system architecture for a specific business; [Kruempelmann, para. 0021, Kruempelmann teaches “In some implementations, an enterprise system can be provided in a production mode, during which users interact with the enterprise system to access functionality provided by the enterprise system, access data through the enterprise system, and/or generate/modify data using the enterprise system” wherein accessing business data and wherein an enterprise system is equivalent to a management console] and  10edit the current business system architecture; [Kruempelmann, para. 0032, Kruempelmann teaches “In accordance with implementations of the present disclosure, a modified enterprise system (e.g., an enterprise system that includes updates/customizations) is tested in a test mode using the test database schema 200′. Example modifications can include renaming tables and creating/deleting/editing views from the production database schema 200” wherein editing current system architecture] and a processor configured to incorporate the edited business system architecture at one or more touch points, wherein the processor incorporates the edited business system architecture using real-time integration [Kruempelmann, claim 1, Kruempelmann teaches “and executing, by the one or more processors, the enterprise system based on a production database schema and concurrently executing the modified enterprise system based on the test database schema” wherein executing using a processor and wherein concurrently is equivalent to a real time].  
  Regarding claims 12-13, 15, and 18-19, claims 12-13, 15, and 18-19 recite substantially similar limitations as claim 2-3, 5, and 8-9, respectively; therefore, claims 12-13, 15, and 18-19 are rejected with the same rationale, reasoning, and motivation provided above for claims 2-3, 5, and 8-9, respectively. Claims 2-3, 5, and 8-9 are method claims while claims 12-13, 15, and 18-19 are directed to a computer program product which is anticipated by Kruempelmann claim 15.
  
Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Kruempelmann in view of Bora et al. (US 20160098307 A1).
Regarding 4. Kruempelmann teaches all of the limitations of claim 3 (as above). Kruempelmann does not specifically teach, however, Bora teaches further comprising storingand logging any error 25messages during integration [Bora, para. 0032, Bora teaches “The integration bus will also typically include an error hospital (not shown) that processes and stores messages having an error” wherein storing and logging any error 25messages during integration] 
  Kruempelmann teaches systems, and computer-readable storage mediums for concurrent production use of an enterprise system and testing of a modified enterprise system and Bora teaches Systems, methods, and other embodiments associated with an integration
application building tool. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kruempelmann to incorporate the teaching of Bora by logging error messages.  The motivation to combine Kruempelmann with Bora has the advantage where the adapter applications check the error hospital to see if any messages in that topic are stored in the error hospital and if so, the new message is saved in the error hospital rather than being delivered to its destination to preserve the order of messages [Bora, para. 0032].
Regarding 10. Kruempelmann teaches all of the limitations of claim 1 (as above). Kruempelmann does not specifically teach, however, Bora teaches wherein the touch points are selected from the group consisting of: a store; a call center; a smart television; an SMS-capable electronic device; a social 20media platform; a website; a market place; a smart phone; a kiosk; and a print catalog [Bora, para. 0001, Bora teaches “An enterprise system integrates disparate processing systems by providing a means for the various systems to communicate with one another. Many enterprise systems provide a standard messaging system which acts as a central communication hub” wherein a standard messaging system is equivalent to an SMS-capable electronic device] 
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kruempelmann to incorporate the teaching of Bora by incorporating the edited business system architecture at a standard messaging system.  The motivation to combine Kruempelmann with Bora has the advantage where the adapter applications check the error hospital to see if any messages in that topic are stored in the error hospital and if so, the new message is saved in the error hospital rather than being delivered to its destination to preserve the order of messages [Bora, para. 0032].
Regarding claims 14 and 20, claims 14 and 20 recite substantially similar limitations as claim 4 and 10, respectively; therefore, claims 14 and 20 are rejected with the same rationale, reasoning, and motivation provided above for claims 4 and 10, respectively. Claims 4 and 10 are method claims while claims 14 and 20 are directed to a computer program product which is anticipated by Kruempelmann claim 15.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Kruempelmann in view of Kothari et al. (US 20100023937 A1).
Regarding 6. Kruempelmann teaches all of the limitations of claim 5 (as above). Kruempelmann does not specifically teach, however, Kothari teaches wherein each transaction performed in the editing and incorporating steps is assigned a transaction identification [Kothari, claim 6, Kothari teaches “wherein the plurality of policy configuration files is associated with architectural components such as services, handlers, and tags” wherein tagging policy configuration files which is equivalent tagging transactions. Further, claim 1 teaches “a policy configuration module configured to define a plurality of policy configuration files for each tenant, wherein the plurality of policy configuration files comprises a plurality of variations to be applied to one or more variation points for each tenant” wherein the policy configuration files comprises a plurality of variations to be applied (equivalent to changes and transactions)]
  Kruempelmann teaches systems, and computer-readable storage mediums for concurrent production use of an enterprise system and testing of a modified enterprise system and Kothari teaches A method and system for enabling multi-tenancy for software as a service application. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kruempelmann to incorporate the teaching of Kothari by assigned transaction identification.  The motivation to combine Kruempelmann with Kothari has the advantage of enabling a multi-tenant and efficient SaaS application which can be deployed without necessitating individual configuration of software for each tenant [Kothari, para. 0005].  
Regarding 7. Kruempelmann in view of Kothari teaches all of the limitations of claim 6 (as above). Kruempelmann does not specifically teach, however, Kothari teaches wherein each transaction identification is stored in a 10system database [Kothari, claim 7, Kothari teaches “wherein the plurality of policy configuration files is defined based on one or more base files stored in a repository”] 
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kruempelmann to incorporate the teaching of Kothari by storing transaction identification.  The motivation to combine Kruempelmann with Kothari has the advantage of enabling a multi-tenant and efficient SaaS application which can be deployed without necessitating individual configuration of software for each tenant [Kothari, para. 0005].   
Regarding claims 16-17, claims 16-17 recite substantially similar limitations as claim 6-7, respectively; therefore, claims 16-17 are rejected with the same rationale, reasoning, and motivation provided above for claims 6-7, respectively. Claims 6-7 are method claims while claims 16-17 are directed to a computer program product which is anticipated by Kruempelmann claim 15.
Conclusion
Applicant's amendments and arguments dated 06/13/2022 necessitated the reformulation of the 35 USC § 103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623